Citation Nr: 0812555	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  98-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include osteoarthritis and degenerative disc 
disease.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955, from March 1958 to June 1962, and he performed 
Reserve component duty at various times.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO) that determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for cervical spine osteoarthritis and degenerative 
disc disease.

In a December 1999 decision, the Board determined that new 
and material evidence sufficient to reopen the claim had not 
been received.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court vacated and remanded the 
case.  In August 2003, the Board remanded the case to the RO 
for additional development.  In March a 2006 decision, the 
Board found that new and material evidence had been received 
and reopened the previously denied claim for service 
connection for a cervical spine disability.  The Board then 
remanded the case to the RO for additional medical evidence.


FINDINGS OF FACT

1.  The service medical records (SMRs) do not document a neck 
injury in 1952. 

2.  The veteran has competently and credibly reported a neck 
injury in 1952.

3.  A private physician has attributed cervical spine 
degenerative arthritis and degenerative disc disease to a 
claimed neck injury during active service.

4.  No competent evidence of intercurrent cause of any 
current neck disorder has been submitted.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
cervical spine disorder, to include osteoarthritis and 
degenerative disc disease, was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
VA's duty to notify and to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The salient facts of the case are that the SMRs do not 
clearly show an injury to the neck during active service in 
the 1950s, but do note that on February 1, 1952, the veteran 
developed a back strain after lifting a 100 pound bag.  There 
is also mention in 1960 of hyperalgesia of both shoulders and 
hips following an accident wherein the veteran suffered a 
fractured right elbow.  A May 1977 private medical report 
first documented spondylosis at C4 through C6.  

Following the veteran's discharge from the Reserves in the 
1980s, he has pursued, unsuccessfully, a claim for service 
connection for cervical spine arthritis, claiming a neck 
injury during active service in the early 1950s.  His claim 
was denied on the basis of no documented neck disability 
during active service.  

In December 2006, private physician R. Fraser, M.D., reviewed 
the pertinent medical history in the claims files, 
interviewed and examined the veteran, and offered a favorable 
medical opinion.  Dr. Fraser noted the veteran's claim of a 
neck injury on February 1, 1952, when a 100 pound weight was 
dropped on his head and neck and also of subsequent injuries 
during active service that could likely have caused or 
aggravated any cervical pathology.  Thus, the physician felt 
that two old service injuries contributed to the current neck 
disability.   

The SMRs do reflect a fall in March 1959 wherein the veteran 
suffered a right elbow fracture.  Shoulders and hip pains 
ensued in 1960.  The private physician found these symptoms 
consistent with a pinched cervical nerve due to injury, such 
as the fall in 1959 or the earlier claimed injury.  The 
physician then noted that by the early 1980s, degenerative 
disc disease was so severe as to terminate the veteran's 
Reserve component service.  Dr. Fraser specifically commented 
on some 1983 X-rays and computed tomography (CT) scans that 
showed severe degenerative changes of the cervical spine and 
reported the following:

        The X-rays findings described above are not 
acute and took decades to develop.  These 
degenerative changes are consistent with the 
development of arthritis following the two neck 
injuries occurring while [the veteran] was in 
military service in the 1950s.   

Dr. Fraser then concluded with this:

      	It is my professional opinion after performing 
a complete review of the VA claim file on [the 
veteran] that, with the highest degree of medical 
and professional certainty, [the veteran] sustained 
injuries to his neck while in military service in 
the 1950s capable of causing cervical arthritis.  
      	These injuries were also clearly capable of 
significantly aggravating any underlying 
degenerative arthritis leading to the development 
of incapacitating arthritis in the 1980s, several 
decades later.  
      	Moreover, within a reasonable degree of 
medical and professional certainty [the veteran] 
developed cervical arthritis as a direct result of 
the injuries he sustained in the 1950s while in 
military service.

In February 2007, a VA staff physiatrist (an M.D.) reviewed 
the claims file and the private medical opinion summarized 
above and offered a different conclusion.  The physician 
found no basis to support the veteran's allegation of a neck 
injury in 1952 and, based on an absence of documentation, 
simply concluded, "I do not feel that the mild degenerative 
changes in the cervical spine noted by Dr. Curry in his note 
of 5/2/77 were caused by the injury documented in the medical 
records on 2/1/52."  The staff physician offered no other 
etiology for the neck disorder.

These two competing medical opinions are, for the most part, 
equally persuasive.  They are persuasive because they are 
based on essentially correct facts and thorough review of the 
claims files.  While a neck injury is not documented in the 
SMRs, the veteran has competently and credibly asserted that 
such injury did occur.  

Concerning the competence of this lay evidence, VA regards 
lay statements to be competent evidence of descriptions of 
symptoms of an injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, even though the SMRs are silent, this does not 
mean that the injury did not occur.  See also Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

In this case, the Board must conclude that the lay evidence 
presented is credible and ultimately competent.  The lack of 
an SMR documenting the claimed neck injury is not an absolute 
bar to the claim, especially where the negative medical 
opinion points to no other source of the current disability.  
Thus, the evidence remains in relative equipoise on the 
issue.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise.  Because the evidence is evenly balanced, the 
benefit of the doubt must be accorded to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a cervical spine disorder, to include 
osteoarthritis and degenerative disc disease is therefore 
granted.


ORDER

Service connection for a cervical spine disorder, to include 
osteoarthritis and degenerative disc disease is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


